749 A.2d 142 (2000)
In re Martha Jane SHAY, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 99-BG-649.
District of Columbia Court of Appeals.
Submitted April 13, 2000.
Decided April 27, 2000.
Before SCHWELB, FARRELL, and GLICKMAN, Associate Judges.
PER CURIAM:
The Board on Professional Responsibility has determined that respondent violated numerous Disciplinary Rules (for pre-1991 conduct) and Rules of Professional Conduct (for conduct occurring in 1991 and later). The crux of the misconduct is a conflict of interest which affected respondent's representation of two individuals in connection with estate planning. The Board recommends that respondent be suspended for ninety days.
Bar Counsel does not except to the Board's report and recommendation, and respondent has withdrawn exceptions previously taken.
This court will accept the Board's findings as long as they are supported by substantial evidence in the record. D.C. Bar R. XI, § 9(g)(1). Moreover, we will impose the sanction recommended by the Board "unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." Id. Respondent's withdrawal of her exceptions to the Board's report and recommendation increases this court's already substantial deference to the Board. D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997).
We find substantial support in the record for the Board's findings and, accordingly, accept them. Given our heightened deference to the Board's unopposed recommendation, we also accept the sanction recommended by the Board. Accordingly, it is
ORDERED that Martha Jane Shay is suspended from the practice of the law in the District of Columbia for ninety (90) days. Respondent's attention is directed to the requirements of D.C. Bar R. XI, § 14 relating to suspended attorneys.
So ordered.